DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-23, 25, 26, 28, and 29 are allowed. The following is an examiner’s statement of reasons for allowance:
In accordance with Applicant's arguments presented October 12, 2021 at Page 9, the prior art of Record including Bacus, Hemmer, and Fox does not fairly teach, suggest, or render obvious the limitations of Claims 1, 17, and 23 including:
a stage for moving a substrate having optically transparent material supporting ex-vivo tissue with respect to each of said macroscopic imager and said microscopic imager to enable said macroscopic imager to capture one or more macroscopic images, and said microscopic imager to capture one or more optically formed sectional microscopic images on or within said ex-vivo tissue, when presented to said ex-vivo tissue, via said optically transparent material of said substrate, wherein said ex-vivo tissue is separately imageable by each of said microscopic imager and said macroscopic imager as a result of movement of said stage, and said macroscopic imager and said microscopic imager each operate using a different detector in imaging said ex- vivo tissue.

wherein said detector of said macroscopic imager comprises
an array of sensing elements for capturing light received via optics of said macroscopic imager, and said macroscopic imager further comprises:
a circular symmetric parabolic reflector having a central opening through which said optics of said macroscopic imager extends upwards;
a conical wall truncated at the lower end thereof, said conical wall having a central aperture disposed along said central opening, and an exterior reflective surface extending upwards from said lower end with an increasing diameter;
a plurality of LEDs in a ring at the base of said reflector in which said LEDs are disposed under said conical wall, and said ring of LEDs are operated to illuminate said ex-vivo tissue, via a gap between said parabolic reflector and said exterior reflective surface, when said one or more macroscopic images are captured by said macroscopic imager via said optics of said macroscopic imager and said central aperture.
In accordance with Applicant’s argument “Hemmer's design neither shows a gap of Claim 16 between any parabolic reflector and an exterior reflective surface of a conical wall, nor is the parabolic reflector of Claim 16 comparable to a barrel 44 (FIG. 2A) of Hemmer as contended by the Examiner” (Reply filed January 28, 2021 top of Page 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/PR/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426